Exhibit 10.8


TRUEYOU.COM, INC. AND CERTAIN OF ITS SUBSIDIARIES
MASTER SECURITY AGREEMENT

To:   Laurus Master Fund, Ltd.
c/o M&C Corporate Services Limited
P.O. Box 309 GT
Ugland House
South Church Street
George Town
Grand Cayman, Cayman Islands   Date:   June 30, 2006


To Whom It May Concern:

        1.   To secure the payment of all Obligations (as hereafter defined),
TRUEYOU.COM INC., a Delaware corporation (the “Company”), each of the other
undersigned parties (other than Laurus Master Fund, Ltd., (“Laurus”)) and each
other entity that is required to enter into this Master Security Agreement (as
amended, modified, restated and/or supplemented from time to time in the manner
provided herein, this “Master Security Agreement”) after the date hereof (each
an “Assignor” and, collectively, the “Assignors”) hereby assigns and grants to
Laurus a continuing security interest in all of the following property now owned
or at any time hereafter acquired by such Assignor, or in which such Assignor
now has or at any time in the future may acquire any right, title or interest
(the “Collateral”): all cash, cash equivalents, accounts, accounts receivable,
deposit accounts, inventory, equipment, goods, fixtures, documents, instruments
(including, without limitation, promissory notes), contract rights, commercial
tort claims set forth on Exhibit B to this Master Security Agreement, general
intangibles (including, without limitation, payment intangibles and an absolute
right to license on terms no less favorable than those currently in effect among
such Assignor’s affiliates), chattel paper, supporting obligations, investment
property (including, without limitation, all partnership interests, limited
liability company membership interests and all other equity interests owned by
any Assignor), letter-of-credit rights, trademarks, trademark applications,
tradestyles, patents, patent applications, copyrights, copyright applications
and other intellectual property in which such Assignor now has or hereafter may
acquire any right, title or interest, all proceeds and products thereof
(including, without limitation, proceeds of insurance) and all additions,
accessions and substitutions thereto or therefore. In the event any Assignor
wishes to finance the acquisition in the ordinary course of business of any
hereafter acquired equipment and has obtained a written commitment from an
unrelated third party financing source to finance such equipment, Laurus shall
release its security interest on such hereafter acquired equipment so financed
by such third party financing source. Except as otherwise defined herein, all
capitalized terms used herein shall have the meanings provided such terms in the
Securities Purchase Agreement referred to below. The Collateral includes
(without limitation) assets in which security interests also have been granted
to Laurus under the Stock Pledge Agreement and the IP Security Agreement. All
items and types of Collateral which are defined in the UCC shall have the
meanings set forth in the UCC.  For purposes hereof, the term “UCC”  means the
Uniform Commercial Code as the same may, from time to time, be in effect in the
State of New York; provided, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment,

--------------------------------------------------------------------------------

perfection or priority of, or remedies with respect to, Laurus’ security
interest in any Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the State of New York, the term “UCC” shall
mean the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions of this Master Security Agreement relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions; provided further, that to the extent that the UCC is
used to define any term herein and such term is defined differently in different
Articles or Divisions of the UCC, the definition of such term contained in
Article or Division 9 shall govern.

        2.   The term “Obligations” as used herein shall mean and include all
debts, liabilities and obligations owing by each Assignor to Laurus arising
under, out of, or in connection with: (i) that certain Securities Purchase
Agreement dated as of the date hereof by and between the Company and Laurus (as
amended, modified, restated and/or supplemented from time to time, the
“Securities Purchase Agreement”), (ii) that certain Secured Term Note dated as
of the date hereof issued by the Company to Laurus (as amended, modified
restated and/or supplemented from time to time in the manner provided therein,
the “Note”), (iii) that certain Subsidiary Guaranty dated as of the date hereof
by and among the Assignors (other than the Company) and Laurus (as amended,
modified restated and/or supplemented from time to time in the manner provided
therein, the “Subsidiary Guaranty”), and (iv) the other Related Agreements
referred to (and as defined in) the Securities Purchase Agreement (the
Securities Purchase Agreement, the Note, the Subsidiary Guaranty and each other
Related Agreement, as each may be amended, modified, restated or supplemented
from time to time, collectively, the “Documents”), and in connection with any
documents, instruments or agreements relating to or executed in connection with
the Documents or any documents, instruments or agreements referred to therein or
otherwise, and in connection with any other indebtedness, obligations or
liabilities of each such Assignor to Laurus, whether now existing or hereafter
arising, direct or indirect, liquidated or unliquidated, absolute or contingent,
due or not due and whether under, pursuant to or evidenced by a note, agreement,
guaranty, instrument or otherwise, including, without limitation, obligations
and liabilities of each Assignor for post-petition interest, fees, costs and
charges that accrue after the commencement of any case by or against such
Assignor under any bankruptcy, insolvency, reorganization or like proceeding
(collectively, the “Debtor Relief Laws”) in each case, irrespective of the
genuineness, validity, regularity or enforceability of such Obligations, or of
any instrument evidencing any of the Obligations or of any collateral therefor
or of the existence or extent of such collateral, and irrespective of the
allowability, allowance or disallowance of any or all of the Obligations in any
case commenced by or against any Assignor under any Debtor Relief Law.

        3.   Each Assignor hereby jointly and severally represents, warrants and
covenants to Laurus as of the date hereof that:

            (a)     it is a corporation, partnership or limited liability
company, as the case may be, validly existing, in good standing and formed under
the respective laws of its jurisdiction of formation set forth on Schedule A,
and each Assignor will provide Laurus thirty (30) days’ prior written notice of
any change in any of its respective jurisdiction of formation;


-2-

--------------------------------------------------------------------------------

            (b)     its legal name is as set forth in its Certificate of
Incorporation or other organizational document (as applicable) as amended
through the date hereof and as set forth on Schedule A, and it will provide
Laurus thirty (30) days’ prior written notice of any change in its legal name;


            (c)     its organizational identification number (if applicable) is
as set forth on Schedule A hereto, and it will provide Laurus thirty (30) days’
prior written notice of any change in its organizational identification number;


            (d)     it is the lawful owner of its Collateral and it has the sole
right to grant a security interest therein and will defend the Collateral
against all claims and demands of all persons and entities;


            (e)     it will keep its Collateral free and clear of all
attachments, levies, taxes, liens, security interests and encumbrances of every
kind and nature (“Encumbrances”), except for Permitted Encumbrances (as defined
in the Securities Purchase Agreement);


            (f)     it will, at its and the other Assignors’ joint and several
cost and expense keep the Collateral in good state of repair (ordinary wear and
tear excepted) and will not waste or destroy the same or any part thereof other
than ordinary course discarding of items no longer used or useful in its or such
other Assignors’ business;


            (g)     it will not, without Laurus’ prior written consent, sell,
exchange, lease or otherwise dispose of any Collateral, whether by sale, lease
or otherwise, except for the sale, lease or other consumption of inventory in
the ordinary course of business and for the sale, lease, disposition or transfer
in the ordinary course of business during any fiscal year of obsolete and
worn-out equipment or equipment no longer necessary for its ongoing needs,
having an aggregate fair market value of not more than $250,000 and only to the
extent that:


          (i)     the proceeds of each such disposition are used to acquire
replacement Collateral which is subject to Laurus’ first priority perfected
security interest, or are used to repay the Obligations or to pay general
corporate expenses; or


          (ii)     following the occurrence of an Event of Default which
continues to exist the proceeds of which are remitted to Laurus to be held as
cash collateral for the Obligations;


            (h)     it will insure or cause its respective Collateral to be
insured in such Assignor’s name, naming Laurus as an additional insured and loss
payee against loss or damage by fire, theft, burglary, pilferage, loss in
transit and such other hazards as Laurus shall specify in amounts and under
policies by insurers acceptable to Laurus and all


-3-

--------------------------------------------------------------------------------

  premiums thereon shall be paid by such Assignor and true, correct and complete
copies of the policies delivered to Laurus. If any such Assignor fails to do so,
Laurus may procure such insurance and the cost thereof shall be promptly
reimbursed by the Assignors, jointly and severally, and shall constitute
Obligations;


            (i)     it will at all reasonable times allow Laurus or Laurus’
representatives free access to and the right of inspection of the Collateral;
provided that, so long as no Event of Default has occurred and/or is continuing,
such access will be given upon prior notice and shall occur during normal
business hours;


            (j)     such Assignor (jointly and severally with each other
Assignor) hereby indemnifies and saves Laurus harmless from all loss, costs,
damage, liability and/or expense, including reasonable attorneys’ fees, that
Laurus may sustain or incur to enforce payment, performance or fulfillment of
any of the Obligations and/or in the enforcement of this Master Security
Agreement or in the prosecution or defense of any action or proceeding either
against Laurus or any Assignor concerning any matter growing out of or in
connection with this Master Security Agreement, and/or any of the Obligations
and/or any of the Collateral except to the extent caused by Laurus’ own gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and nonappealable decision); and


            (k)     all commercial tort claims (as defined in the Uniform
Commercial Code as in effect in the State of New York) held by any Assignor are
set forth on Schedule C to this Master Security Agreement; each Assignor hereby
agrees that it shall promptly, and in any event within five (5) Business Days
after the same is acquired by it, notify Laurus of any commercial tort claim
acquired by it and unless otherwise consented to in writing by Laurus, it shall
enter into a supplement to this Master Security Agreement granting to Laurus a
security interest in such commercial tort claim, securing the Obligations.


        4.   The occurrence of any of the following events or conditions shall
constitute an “Event of Default” under this Master Security Agreement:

            (a)     any covenant or any other term or condition of this Master
Security Agreement is breached in any material respect and such breach, to the
extent subject to cure, shall continue without remedy for a period of fifteen
(15) days after the occurrence thereof; provided that prior to the expiration of
such fifteen (15) business day period, the Company or any Assignor may send a
notice to Laurus notifying Laurus of such default, outlining its plan to take
sufficient actions reasonably likely to cure it, and requesting that Laurus
forbear from taking action on such default for a period of sixty (60) days (a
“Default Request Notice”). Upon receipt of the Default Request Notice, Laurus
may, in its sole discretion, deny such request; however, in the event that
Laurus either (i) expressly grants such request or (ii) has not respond to such
request within three (3) business days of receipt of the Default Request Notice,
Laurus shall forbear from declaring an Event of Default for such sixty-day
period; provided, however, that during such sixty-day period, the Company and/or
such Assignor shall commence to cure such


-4-

--------------------------------------------------------------------------------

  default within such period in accordance with such plan and shall proceed
continuously in good faith and with due diligence to cure such default in
accordance with such plan;


            (b)       any representation or warranty, or statement made or
furnished to Laurus under this Master Security Agreement by any Assignor or on
any Assignor’s behalf shall have been false or misleading in any material
respect on the date as of which made or deemed made;


            (c)       the loss, theft, substantial damage, destruction, sale or
encumbrance to or of any of the Collateral (other than Permitted Encumbrances or
as otherwise permitted pursuant to the terms of this Master Security Agreement)
or the making of any levy, seizure or attachment thereof or thereon except to
the extent:


            (i)       such loss is covered by insurance proceeds (except for
deductibles if and to the extent covered by working capital) which are used to
replace the item or repay Laurus; or


            (ii)       said levy, seizure or attachment does not secure
indebtedness in excess of $500,000 in the aggregate for all Assignors and such
levy, seizure or attachment has been removed or otherwise released within ten
(10) days of the creation or the assertion thereof;


            (d)       an Event of Default shall have occurred under and as
defined in any Document.


        5.   Upon the occurrence and during the continuance of any Event of
Default, Laurus may declare all Obligations immediately due and payable and
Laurus shall have the remedies of a secured party provided in the UCC as in
effect in the State of New York, this Agreement and other applicable law. Upon
the occurrence and during the continuance of any Event of Default, Laurus will
have the right to take possession of the Collateral and to maintain such
possession on any Assignor’s premises or to remove the Collateral or any part
thereof to such other premises as Laurus may desire. Upon Laurus’ request, each
Assignor shall assemble or cause the Collateral to be assembled and make it
available to Laurus at a place designated by Laurus. If any notification of
intended disposition of any Collateral is required by law, such notification, if
mailed, shall be deemed properly and reasonably given if mailed at least ten
(10) business days before such disposition, express, priority or certified or
registered mail, postage prepaid and return receipt requested, or seven (7)
business days before such disposition if sent by FedEx or other nationally
recognized overnight courier, shipping prepaid or for the account of the sender,
addressed to the applicable Assignor either at such Assignor’s address shown
herein or at any address appearing on Laurus’ records for such Assignor. Any
proceeds of any disposition of any of the Collateral shall be applied by Laurus
to the payment of all expenses in connection with the sale of the Collateral,
including reasonable attorneys’ fees and other legal expenses and disbursements
and the reasonable expenses of retaking, holding, preparing for sale, selling,
and the like, and any balance of such proceeds may be applied by Laurus toward
the payment of the Obligations in such order of application as Laurus may elect,
and each Assignor shall be liable

-5-

--------------------------------------------------------------------------------

for any deficiency. For the avoidance of doubt, following the occurrence and
during the continuance of an Event of Default, Laurus shall have the immediate
right to withdraw any and all monies contained in any deposit account in the
name of any Assignor and controlled by Laurus and apply same to the repayment of
the Obligations (in such order of application as Laurus may elect). The parties
hereto each hereby agree that the exercise by any party hereto of any right
granted to it or the exercise by any party hereto of any remedy available to it
(including, without limitation, the issuance of a notice of redemption,
a borrowing request and/or a notice of default), in each case, hereunder, under
the Securities Purchase Agreement or under any other Related Agreement which has
been publicly filed with the SEC shall not constitute confidential information
and no party shall have any duty to the other party to maintain such information
as confidential.

        6.  If any Assignor defaults in the performance or fulfillment of any of
the terms, conditions, promises, covenants, provisions or warranties on such
Assignor’s part to be performed or fulfilled under or pursuant to this Master
Security Agreement, Laurus may, at its option without waiving its right to
enforce this Master Security Agreement according to its terms, immediately or at
any time thereafter and without notice to any Assignor, perform or fulfill the
same or cause the performance or fulfillment of the same for each Assignor’s
joint and several account and at each Assignor’s joint and several cost and
expense, and the cost and expense thereof (including reasonable attorneys’ fees)
shall be added to the Obligations and shall be payable on demand with interest
thereon at the highest rate permitted by law, or, at Laurus’ option, debited by
Laurus from any other deposit accounts in the name of any Assignor and
controlled by Laurus; provided, however, that if such default could not be
reasonably expected to materially and adversely affect any material part of the
Collateral or Laurus’ security interest therein, as determined by Laurus in its
sole discretion, Laurus may, in its sole discretion, either (i) expressly waive
such default; or (ii) give the Company notice thereof and an opportunity to cure
such default in accordance with any applicable cure period (e.g., the period
before an event becomes an Event of Default) under the Note.

        7.  Each Assignor appoints Laurus, any of Laurus’ officers, employees or
any other person or entity whom Laurus may designate as such Assignor’s
attorney, with power to, upon the occurrence and during the continuance of an
Event of Default, execute such documents in each such Assignor’s behalf and to
in good faith supply any omitted information and correct patent errors in any
documents executed by any Assignor or on any Assignor’s behalf; to file
financing statements against such Assignor covering the Collateral (and, in
connection with the filing of any such financing statements, describe the
Collateral as “all assets and all personal property, whether now owned and/or
hereafter acquired” (or any substantially similar variation thereof)); to sign
such Assignor’s name on public records; and to do all other things Laurus deem
necessary to carry out this Master Security Agreement. Each Assignor hereby
ratifies and approves all acts of the attorney and neither Laurus nor the
attorney will be liable for any acts of commission or omission, nor for any
error of judgment or mistake of fact or law other than bad faith, gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision). This power being coupled
with an interest, is irrevocable so long as any Obligations remains unpaid.

-6-

--------------------------------------------------------------------------------

        8.   No delay or failure on Laurus’ part in exercising any right,
privilege or option hereunder shall operate as a waiver of such or of any other
right, privilege, remedy or option, and no waiver whatever shall be valid unless
in writing, signed by Laurus and then only to the extent therein set forth, and
no waiver by Laurus of any default shall operate as a waiver of any other
default or of the same default on a future occasion. Laurus’books and records
containing entries with respect to the Obligations shall be admissible in
evidence in any action or proceeding, shall be binding upon each Assignor for
the purpose of establishing the items therein set forth and shall constitute
prima facie proof thereof absent manifest error. Laurus shall have the right to
enforce any one or more of the remedies available to Laurus, successively,
alternately or concurrently. Each Assignor agrees to join with Laurus in
executing such documents or other instruments to the extent required by the UCC
in form satisfactory to Laurus and in executing such other documents or
instruments as may be required or deemed necessary by Laurus for purposes of
affecting or continuing Laurus’ security interest in the Collateral.

        9.  The Assignors shall jointly and severally pay all of Laurus’
out-of-pocket costs and expenses, including reasonable fees and disbursements of
in-house or outside counsel and appraisers, in connection with the preparation,
execution and delivery of the Documents, and in connection with the prosecution
or defense of any action, contest, dispute, suit or proceeding concerning any
matter in any way arising out of, related to or connected with any Document. The
Assignors shall also jointly and severally pay all of Laurus’ reasonable fees,
charges, out-of-pocket costs and expenses, including fees and disbursements of
counsel and appraisers, in connection with (a) the preparation, execution and
delivery of any waiver, any amendment thereto or consent proposed or executed in
connection with the transactions contemplated by the Documents, (b) Laurus’
obtaining performance of the Obligations under the Documents, including, but not
limited to the enforcement or defense of Laurus’ security interests, assignments
of rights and liens hereunder as valid perfected security interests, (c) any
attempt to inspect, verify, protect, collect, sell, liquidate or otherwise
dispose of any Collateral, (d) any appraisals or re-appraisals of any property
(real or personal) pledged to Laurus by any Assignor as Collateral for, or any
other Person as security for, the Obligations hereunder and (e) any
consultations in connection with any of the foregoing. The Assignors shall also
jointly and severally pay Laurus’ customary bank charges for all bank services
(including wire transfers) performed or caused to be performed by Laurus for any
Assignor at any Assignor’s request or in connection with any Assignor’s loan
account (if any) with Laurus. All such costs and expenses together with all
filing, recording and search fees, taxes and interest payable by the Assignors
to Laurus shall be payable on demand and shall be secured by the Collateral. If
any tax by any nation or government, any state or other political subdivision
thereof, and any agency, department or other entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government (each, a “Governmental Authority”) is or may be imposed on or as a
result of any transaction between any Assignor, on the one hand, and Laurus on
the other hand, which Laurus is or may be required to withhold or pay, the
Assignors hereby jointly and severally indemnify and hold Laurus harmless in
respect of such taxes, and the Assignors will repay to Laurus the amount of any
such taxes which shall be charged to the Assignors’ account; and until the
Assignors shall furnish Laurus with indemnity therefor (or supply Laurus with
evidence satisfactory to it that due provision for the payment thereof has

-7-

--------------------------------------------------------------------------------

been made), Laurus may hold without interest any balance standing to each
Assignor’s credit (if any) and Laurus shall retain its liens in any and all
Collateral.

        10.  THIS MASTER SECURITY AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS; PROVIDED, HOWEVER, THAT THE CREATION, PERFECTION, AND
ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT TO THIS MASTER
SECURITY AGREEMENT, THE PURCHASE AGREEMENT AND THE OTHER RELATED DOCUMENTS SHALL
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE APPLICABLE LAWS
OF (A) THE STATE IN WHICH THE APPLICABLE COMPANY OR SUBSIDIARY IS ORGANIZED IN
THE CASE OF TYPES OF COLLATERAL IN WHICH SECURITY INTERESTS CAN BE PERFECTED BY
THE FILING OF UCC FINANCING STATEMENTS IN THAT STATE OR (B) IN ALL OTHER CASES
THE STATE IN WHICH THE APPLICABLE ASSET OR PROPERTY IS LOCATED OR DEEMED
LOCATED. All of the rights, remedies, options, privileges and elections given to
Laurus hereunder shall inure to the benefit of Laurus’ successors and assigns.
The term “Laurus” as herein used shall include Laurus, any parent of Laurus’,
any of Laurus’ subsidiaries and any co-subsidiaries of Laurus’ parent, whether
now existing or hereafter created or acquired, and all of the terms, conditions,
promises, covenants, provisions and warranties of this Agreement shall inure to
the benefit of each of the foregoing, and shall bind the representatives,
successors and assigns of each Assignor.

        11.  Each Assignor hereby consents and agrees that the state of federal
courts located in the County of New York, State of New York shall have exclusive
jurisdiction to hear and determine any claims or disputes between Assignor, on
the one hand, and Laurus, on the other hand, pertaining to this Master Security
Agreement or to any matter arising out of or related to this Master Security
Agreement, provided, that Laurus and each Assignor acknowledges that any appeals
from those courts may have to be heard by a court located outside of the County
of New York, State of New York, and further provided, that nothing in this
Master Security Agreement shall be deemed or operate to preclude Laurus from
bringing suit or taking other legal action in any other jurisdiction to collect,
the Obligations, to realize on the Collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of Laurus.
Each Assignor expressly submits and consents in advance to such jurisdiction in
any action or suit commenced in any such court, and each Assignor hereby waives
any objection which it may have based upon lack of personal jurisdiction,
improper venue or forum non conveniens. Each Assignor hereby waives personal
service of the summons, complaint and other process issues in any such action or
suit and agrees that service of such summons, complaint and other process may be
made via Federal Express or by registered or certified mail addressed to such
assignor at the address set forth on the signature lines hereto and that service
so made shall be deemed completed upon the earlier of such Assignor’s actual
receipt thereof or four (4) business days after deposit in the U.S. mails for
delivery by such mail and proper postage prepaid.

-8-

--------------------------------------------------------------------------------

        The parties desire that their disputes be resolved by a judge applying
such applicable laws. Therefore, to achieve the best combination of the benefits
of the judicial system and of arbitration, the parties hereto waive all rights
to trial by jury in any action, suite, or proceeding brought to resolve any
dispute, whether arising in contract, tort, or otherwise between Laurus, and/or
any Assignor arising out of, connected with, related or incidental to the
relationship established between them in connection with this Master Security
Agreement or the transactions related hereto.

        12.  Joinder.   It is understood and agreed that any person or entity
that desires to become an Assignor hereunder, or is required to execute a
counterpart of this Master Security Agreement after the date hereof pursuant to
the requirements of any Document, shall become an Assignor hereunder by (x)
executing a Joinder Agreement in form and substance satisfactory to Laurus, (y)
delivering supplements to such exhibits and annexes to such Documents as Laurus
shall reasonably request and (z) taking all actions as specified in this Master
Security Agreement as would have been taken by such Assignor had it been an
original party to this Master Security Agreement, in each case with all
documents required above to be delivered to Laurus and with all documents and
actions required above to be taken to the reasonable satisfaction of Laurus.

        13.  Notices.   Any notice or other communication required or permitted
pursuant to this Master Security Agreement shall be given in accordance with the
Securities Purchase Agreement to each Assignor at the Address of the Company for
notices.

        14.  Entire Agreement.   This Master Security Agreement and the exhibits
and schedules hereto constitute the full and entire understanding and agreement
between the parties with regard to the subjects hereof and thereof, and
supersede and completely replace any and all (and no party shall be liable or
bound to any other in any manner by any) prior or other representations,
warranties, covenants, promises, assurances or other agreements or
understandings (whether written, oral, express, implied or otherwise) on the
subjects hereof, except as specifically set forth herein.

Very truly yours, TRUEYOU.COM INC.


By:________________________________
Name:
Title


KLINGER ADVANCED AESTHETICS, INC.


By:________________________________
Name:
Title




-9-

--------------------------------------------------------------------------------

ADVANCED AESTHETICS SUB, INC.


By:________________________________
Name:
Title


ADVANCED AESTHETICS, LLC


By:________________________________
Name:
Title


KLINGER ADVANCED AESTHETIC, LLC


By:________________________________
Name:
Title


ANUSHKA PBG, LLC


By:________________________________
Name:
Title


ANUSHKA BOCA, LLC


By:________________________________
Name:
Title:




-10-

--------------------------------------------------------------------------------

WILD HARE, LLC


By:________________________________
Name:
Title


DISCHINO CORPORATION


By:________________________________
Name:
Title


ANUSHKA PBG ACQUISITION SUB, LLC


By:________________________________
Name:
Title


ANUSHKA BOCA ACQUISITION SUB, LLC


By:________________________________
Name:
Title




-11-

--------------------------------------------------------------------------------

WILD HARE ACQUISITION SUB, LLC


By:________________________________
Name:
Title:


ACKNOWLEDGED:

LAURUS MASTER FUND, LTD.


By:________________________________
Name:
Title:




-12-

--------------------------------------------------------------------------------

SCHEDULE A

--------------------------------------------------------------------------------

Entity  Jurisdiction of
Formation  Organization Identification
Number 

--------------------------------------------------------------------------------

 [Assignors]   

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


A-1

--------------------------------------------------------------------------------

SCHEDULE B

COMMERCIAL TORT CLAIMS






B-1